Case:21-00047-EAG Doc#:16 Filed:07/14/21 Entered:07/14/21 10:09:52   Desc: Main
                          Document Page 1 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF PUERTO RICO


 IN RE:
 ANA T FIGUEROA ROMAN                  CASE NO.     19-03969 EAG

                                       CHAPTER 13
 Alejandro Oliveras-Rivera,
 Standing Chapter 13 Trustee
 for the estate of                     ADVERSARY NO. 21-00047
 ANA T FIGUEROA ROMAN
                                       AVOIDANCE OF FRAUDULENT
        PLAINTIFF                      TRANSFER UNDER SECTION 548

           Vs.

 Nomar Andre Torres Laboy
 Ana T. Figueroa Roman
 Co-defendant John Doe
 Co-defendant Jane Doe
 Co-defendant ABC Insurance
 Company
      DEFENDANTS



                    PLAINTIFFS’ MOTION FOR ENTRY OF DEFAULT

        TO THE HONORABLE COURT:

         COMES NOW, Plaintiff, Alejandro Oliveras Rivera, by and

through the undersigned attorney and very respectfully, ALLEGES,

STATES and PRAYS as follows:



   1.    Plaintiff filed the instant Complaint on April 29, 2021.

         (Docket 1)
Case:21-00047-EAG Doc#:16 Filed:07/14/21 Entered:07/14/21 10:09:52   Desc: Main
                          Document Page 2 of 4
Complaint
Adversary Proceeding number 21-00047
Page 2 of 4

   2.   On same date, April 29, 2021, Summons were issued. (Dockets

        2,3,4,5,6).     As it pertains to defendant Nomar A. Torres

        Laboy, summon was issued on the aforementioned date at

        docket entry number six (6) of the adversary proceeding.


   3.   The defendant was served with process on April 29, 2021, as

        evidenced by the certificate of service on executed summon,

        which was filed on May 10, 2021 (See page 4 and 5 at docket

        number 7, on adversary proceeding case 21-00047). Defendant

        was required to appear and answer within thirty (30) days

        from the date of service. (docket 7). See below image of

        certified mail receipt:




   4.   On June 1st, 2021, defendant appeared and filed a motion

        requesting thirty (30) days to respond to the complaint.

        Defendant requested until July 2, 2021 to file a response.
Case:21-00047-EAG Doc#:16 Filed:07/14/21 Entered:07/14/21 10:09:52     Desc: Main
                          Document Page 3 of 4
Complaint
Adversary Proceeding number 21-00047
Page 3 of 4

   5.   This    Honorable    Court     granted    defendant’s    request    for

        extension of time and entered an Order on June 4, 2021

        granting defendant until July 2, 2021 to file a response.

   6.   To this date, twelve days (12) have elapsed since July 2,

        2021 which was the date plaintiff had requested to respond.

        Moreover, fourty-four (44) days have elapsed since the

        request was made by defendant; fourty-one (41) days since

        this Honorable Court granted the Order and thirty nine (39)

        days since the service of the Court’s Order granting the

        extension of time.

   7.   The period allowed by Bankruptcy Rule 7012 to file an answer

        to the Complaint has elapsed as well as the extension of

        time requested by defendant. Despite being given several

        additional    days   to   file    the    answer   to   the   complaint,

        Defendant has failed to answer or otherwise respond.


   8.   For the reasons stated above, Plaintiff requests Defendant

        to be found in default, pursuant to Rule 55 of the Federal

        Rules of Civil Procedure, made applicable in Bankruptcy Rule

        7055.


        WHEREFORE, the PLAINTIFF, respectfully request that the

Court enter the default of the Defendant Nomar A. Torres Laboy.
Case:21-00047-EAG Doc#:16 Filed:07/14/21 Entered:07/14/21 10:09:52   Desc: Main
                          Document Page 4 of 4
Complaint
Adversary Proceeding number 21-00047
Page 4 of 4

        RESPECTFULLY SUBMITTED, in San Juan, Puerto Rico, this 14th

day of July, 2021.


     NOTICE: Within fourteen (14) days after service as evidenced
by the certification, and an additional three (3) days pursuant to
Fed. R. Bank. P. 9006(f) if you were served by mail, any party
against whom this paper has been served, or any other party to the
action who objects to the relief sought herein, shall serve and
file an objection or other appropriate response to this paper with
the clerk’s office of the United States Bankruptcy Court for the
District of Puerto Rico. If no objection or other response is filed
within the time allowed herein, the paper will be deemed unopposed
and may be granted unless: (i) the requested relief is forbidden
by law; (ii) the requested relief is against public policy; or
(iii) in the opinion of the court, the interest of justice requires
otherwise.

     CERTIFICATE OF SERVICE: I hereby certify that on this same
date this document has been served to debtor(s), by depositing
true and correct copies thereof in the United States Mail, postage
prepaid, to the non CM/ECF participants: Defendant, Nomar A. Torres
Laboy at his mailing address Urb. Villa del Carmen J-24, Calle
Arecibo, Caguas, Puerto Rico 00725 and defendant/debtor Ana T.
Figueroa Roman at PO BOX 411, Guaynabo, Puerto Rico 00970. Also,
the following were sent notice through the court’s CM/ECF
electronic mail system: Debtor’s attorney and to the Assistant
United States Trustee, Monsita Lecaroz, Esq.
                                               ALEJANDRO OLIVERAS RIVERA
                                                      CHAPTER 13 TRUSTEE
                                                        P.O. Box 9024062
                                                 San Juan, PR 00902-4062
                                             Tel. 977-3500 Fax 977-3521

                                       By: /s/Pedro R. Medina Hernandez
                                              Pedro R. Medina Hernandez
                                                         Staff Attorney
                                                      USDC-PR # 226614
                                                   pmedina@ch13sju.com
